Citation Nr: 1802368	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-34 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a headache condition.

2.  Entitlement to service connection for a bilateral shoulder condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

6.  Entitlement to service connection for obstructive sleep apnea as secondary to depression and asthma.

7.  Entitlement to service connection for asthma as secondary to obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1986 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a headache condition, right knee condition, acquired psychiatric disorder, obstructive sleep apnea, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is insufficient evidence of an in-service event, treatment, or injury of the bilateral shoulders during active duty service.

2.  There is insufficient evidence of an in-service event, treatment, or injury of the left knee during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral shoulder condition have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  The criteria for entitlement to service connection for a left knee condition have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with regard to the Veteran's bilateral shoulder or left knee claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).




II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

A. Bilateral Shoulder Condition

The Veteran filed a claim for a bilateral shoulder condition; his friend submitted a June 2016 lay statement indicating that the Veteran told her that his knees and shoulders hurt a lot; and his VA treatment records contain April 2012 and February 2013 complaints of intermittent shoulder pain.  However, a review of the Veteran's service treatment records does not reveal any treatment for a shoulder condition or shoulder complaints, aside from a complaint of white spots on the back of the shoulders, which was diagnosed as tinea versicolor, a skin condition.  Additionally, the Veteran has not submitted any lay statements or other evidence in support of the second element of service connection.

Accordingly, as there is insufficient evidence of in-service incurrence, an award of entitlement to service connection is not warranted here.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

B. Left Knee Condition

A June 2016 VA examination confirmed that the Veteran has osteoarthritis of the left knee.  However, although scars are noted on the Veteran's left forearm and left knee during service, there is no complaint or treatment for a left knee injury or condition contained in the Veteran's service treatment records.  Moreover, the Veteran has not provided any lay evidence regarding any in-service left knee injury, trauma, or symptoms.  Additionally, the Veteran has also not submitted any lay statements with regard to continuity of left knee symptoms or onset of left knee symptoms within one year of separation from active duty service.

As a scar, without further evidence, is indicative only of a skin injury, the Board finds that there is insufficient evidence of the second element of service connection.  Accordingly, an award of entitlement to service connection for a left knee condition is not warranted here.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).


ORDER

Entitlement to service connection for a bilateral shoulder condition is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

Headache Condition

A review of the record reveals that while the Veteran was treated for ongoing headaches during service, he was last treated for them in 1987, and he affirmatively reported "no" on an October 1990 report of medical history in response to whether he had frequent or severe headaches.  This report of medical history was completed in conjunction with his October 1990 separation physical examination.  Additionally, VA treatment records from 2012 onwards do not contain any complaints or treatment for a headache condition, as noted by the June 2016 VA examiner. 

In June 2016, the Veteran reported that he "believes" he started seeing a healthcare provider for headaches in 1991 or so; however, he did not submit any private treatment records or release authorizations and elected to have his claim processed through the Fully Developed Claim program in April 2014.  Therefore, the earliest treatment records available for review are the Veteran's VA treatment records from 2012 onwards.  The Veteran also indicated that he self-treated his headaches with Motrin during and since service.  He stated that he was currently taking over-the-counter medication for his headaches as needed and that his headaches were usually behind his eyes and over the forehead and top of the head, and that occasional nausea was associated with his headaches.  He reported that his headaches lasted 2 days when he had them and occurred every three or four months.  He also reported that he had a neurology consultation in 2007.  The June 2016 VA examiner predicated part of the negative etiology opinion on lack of medical evidence of a chronic headache condition.

Accordingly, although the Veteran initially indicated that he would like his claim processed under the Fully Developed Claim Program, it appears that there are outstanding private treatment records relevant to adjudication of the Veteran's claim.  As such, on remand, the Veteran should be given the opportunity to submit a release authorization for the procurement of any outstanding private treatment records related to his headache condition, and if additional records are produced, an addendum opinion should be procured.

Right Knee Condition

The Veteran likewise reported that he was first seen in 1991 for right knee symptoms to the June 2016 VA examiner.  The examiner provided a negative etiology opinion and predicated her negative etiology opinion partially on lack of evidence of a knee condition other than age related degenerative changes.  Accordingly, although the Veteran initially indicated that he would like his claim processed under the Fully Developed Claim Program, it appears that there are outstanding private treatment records relevant to adjudication of the Veteran's claim.  As such, on remand, the Veteran should be given the opportunity to submit a release authorization for the procurement of any outstanding private treatment records related to his claimed right knee condition, and if additional records are produced, an addendum opinion should be procured.


Acquired Psychiatric Disorder

In June 2016 the Veteran submitted a private etiology opinion from a psychologist diagnosing him with recurrent major depressive disorder and attributing onset of this condition to the Veteran's active duty service.  However, this etiology opinion is not accompanied by adequate rationale for this conclusion.  Therefore, although there is some evidence in support of the first and second element of service connection, there is currently insufficient evidence of medical nexus, and accordingly, remand of this claim is required for procurement of a responsive etiology opinion supported by adequate rationale.

Asthma and Obstructive Sleep Apnea

Because the Veteran has asserted entitlement to service connection for both asthma and obstructive sleep apnea on a secondary basis, these two service connection claims and the Veteran's acquired psychiatric claim are so inextricably intertwined that a Board decision on the asthma and sleep apnea claims would be premature at this time.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's asthma and sleep apnea claims is also required.

In March 2017, the Veteran submitted an etiology opinion from a physician concluding that the Veteran's obstructive sleep apnea is secondary to his depression and asthma, and that his asthma is secondary to his obstructive sleep apnea.  However, the obstructive sleep apnea etiology opinion was not adequate as it was qualified by ambiguous language with regard to depression, and with regard to asthma, does not assign a probability to the examiner's opinion that the Veteran's asthma aided in the development and permanently aggravates his obstructive sleep apnea.  Additionally, the medical literature discussed by the physician primarily discusses correlation/co-morbidity between depression and obstructive sleep apnea, and correlation/co-morbidity between asthma and obstructive sleep apnea.  Accordingly, on remand of these claims, if a positive etiology opinion is procured with regard to the Veteran's acquired psychiatric disorder, addendum opinions addressing obstructive sleep apnea and asthma should also be procured.

Finally, as it appears the Veteran is currently in receipt of VA treatment for the conditions that remain on appeal, on remand any outstanding VA treatment records should be procured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his headache and right knee claims.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. If and only if additional private treatment records are procured, return the Veteran's claims file to the examiner who provided the Veteran's June 2016 headache and right knee etiology opinions so that supplemental opinions may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If new examinations are warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
b. The examiner must review the additional treatment records that have been procured and indicate the likelihood that the Veteran's headache and right knee conditions are related to his active duty service.  
c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After completing the development above, schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's acquired psychiatric disorder began during active service; (2) is otherwise related to an incident of service; or (3) for any psychosis diagnosed, began within one year after discharge from active service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. If any only if a positive etiology opinion is rendered with regard to the Veteran's acquired psychiatric disorder claim, schedule the Veteran for an examination with an appropriate clinician for his obstructive sleep apnea and asthma claims.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide the following etiology opinions with regard to the Veteran's diagnosed obstructive sleep apnea and asthma:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was proximately due to or the result of his acquired psychiatric disorder.
	
ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea has been aggravated beyond its natural progression by an acquired psychiatric disorder during the appeal period.

iii. If the response to either (i) or (ii) is affirmative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma is proximately due to or the result of his obstructive sleep apnea.

iv. If the response to either (i) or (ii) is affirmative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma has been aggravated beyond its natural progression by obstructive sleep apnea during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


